DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on May 17, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 7-8, and 10 have been amended; claim 5 has been canceled; and claims 2-4, 6, and 9 stand as originally filed. Accordingly, claims 1-4 and 6-10 are pending in this application with an action on the merits to follow regarding claims 1-4 and 6-10.
Because of the applicant's amendment, the following in the office action filed May 17, 2021, are hereby withdrawn:
Previous Objections to the Abstract
Previous Objections to the Drawings (Figures 2, 3, & 4)
Previous Objections to the Specification
Previous 35 USC 112(b) Rejections of Claims 1, 5, 7, 8, and 10
Previous 35 USC 101 Rejections of Claims 1, 7, 9, and 10
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pull tab” of Claims 1 and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding Independent Claim 1, line 14-15, it appears Applicant meant to say, “the upper edge such that said upper edge”. For examination purposes the claim is being interpreted as, “the upper edge such that said upper edge”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birrell US 2017/0127762.
Regarding independent Claim 1, Birrell discloses a shoe liner shielding device (¶0006) comprising a first panel (¶0006), the first panel being flexible (¶0026-0028), the first panel being configured to be shaped substantially complementarily to a heel cap (Birrell Fig. 4, #10) of a respective shoe (Birrell Fig. 7, #80); and a set of couplers (¶0062; also Birrell Fig. 1, #54) coupled to a first face of the first panel (¶0060, also Birrell Fig 1, #10) wherein the set of couplers is configured for selectively coupling to a liner of the respective shoe (¶0060, l. 1-5) such that the first panel is configured to substantially cover an inner surface of the heel cap (¶0041, l. 1-9) wherein the first panel is configured for reducing soiling of the inner surface of the heel cap when in use due to contact with a sock when worn on a foot of a user positioned in the respective shoe; and a pair of cutouts extending arcuately into an upper edge of the first panel (Birrell Annotated Fig. 5), each cutout being positioned proximate to a respective opposing end of the first panel (Birrell Annotated Fig. 5) defining an extension centrally positioned along the upper edge (Birrell Annotated Fig. 5) such that said upper edge of said panel is configured to be complementary to the heel cap and the pull tab of the respective shoe (Fig. 7).
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Birrell discloses the structure of the shoe liner shielding device, there would be a reasonable expectation for the shoe liner shielding device to perform such functions as explained after each functional limitation.
Regarding Claim 2, Birrell discloses the device of claim 1, further including the first panel comprising fabric (¶0032, l. 1-5).
Regarding Claim 3, Birrell discloses the device of claim 1, further including the first panel being substantially isosceles trapezoid shaped (Birrell Fig. 4, #10a)
Regarding Claim 4, Birrell discloses the device of claim 3, further including the first panel having corners, the corners being arcuate (Birrell Fig. 4, #10a where the corners are arcuate).
Regarding Claim 6, Birrell discloses the device of claim 1, further including the set of couplers (¶0062, l. 10) comprising at least one of an adhesive layer (Birrell Annotated Fig. 3, #16; also see ¶0062, l. 6-7) and a first element of a hook and loop fastener (Birrell Annotated Fig. 3, #54; also see ¶0062, l. 13).
Regarding Claim 7, Birrell discloses the device of claim 6, further including a sheet shaped complementarily to the first panel (Birrell Annotated Fig. 3, #20; also see ¶0062), the sheet being removably couplable to the adhesive layer (¶0062, l. 3-4) wherein the sheet is configured for preventing inadvertent adhesion of the adhesive layer (¶0062, l. 3-4, “protective backing” inferring the backing is there to prevent the adhesive layer from sticking to anything before the backing is removed) and such wherein the first panel is configured for reducing the soiling of the inner surface of the heel cap when in use due to contact with the sock when worn on the foot of the user positioned in the respective shoe.
Regarding Claim 8, Birrell discloses the device of claim 6, further comprising: a second panel shaped complementarily to the first panel (¶0062, l. 5-6; also Birrell Annotated Fig. 3, #50, and Fig. 4, #10b); a second element of the hook and loop fastener coupled to a first side of the second panel (¶0062, l. 12-14; Birrell Annotated Fig. 3, #52); an adhesive film coupled to a second side of the second panel (Birrell Annotated Fig. 3, #14); and a third panel shaped complementarily to the second panel (Birrell Annotated Fig. 3, #18), the third panel being removably couplable to the adhesive film (¶0062, l. 3-4) wherein the third panel is configured for preventing inadvertent adhesion of the adhesive film (¶0062, l. 4, “protective backing”, inferring the backing is there to prevent the adhesive layer from sticking to anything) and such that the third panel is positioned for selectively decoupling from the adhesive film (¶0062, l. 3-4) wherein the adhesive film is configured for adhesively coupling to the liner of the respective shoe (¶0062, l. 3-5; also Birrell Annotated Fig. 3, #18) such that the second element is positioned for selectively coupling to the first element (Birrell Annotated Fig. 3) for removably coupling the first panel to the liner of the respective shoe (¶0062) wherein the first panel is configured for reducing the soiling of the inner surface of the heel cap when in use due to contact with the sock when worn on the foot of the user positioned in the respective shoe.
Regarding independent Claim 9, Birrell discloses a shoe (Birrell Fig. 7, #80) and shoe liner shielding device (¶0006) combination (Birrell Fig. 7, #80, 10a, 10b) comprising: a shoe (¶0001; also Birrell Fig. 7); a first panel shaped substantially complementarily to a heel cap of the shoe (Birrell Fig. 4, #10); and a set of couplers (¶0062; also Birrell Fig. 1, #54) coupled to a first face of the first panel wherein the first panel is configured for reducing soiling of the inner surface of the heel cap due to contact with a sock on a foot of a user positioned in the shoe.
Regarding independent Claim 10, Birrell discloses a shoe liner shielding device (¶0006) comprising: a first panel (¶0006), the first panel being flexible (¶0026-0028), the first panel being configured to be shaped substantially complementarily to a heel cap (Birrell Fig. 4, #10) of a respective shoe (Birrell Fig. 7, #80), the first panel comprising fabric (¶0032, l. 1-5), the first panel being substantially isosceles trapezoid shaped (Birrell Fig. 4, #10a), the first panel having corners, the corners being arcuate (Birrell Fig. 4, #10a where the corners are arcuate); a pair of cutouts extending arcuately into an upper edge of the first panel (Annotated Birrell Fig. 5), each cutout being positioned proximate to a respective opposing end of the first panel (Annotated Birrell Fig. 5) defining an extension centrally positioned along the upper edge (Birrell Annotated Fig. 5) such that said upper edge of said panel is W-shaped (Fig. 5 shows the shape of the heel cap is an inverted-W) wherein said extension is configured to be substantially complementary to a pull tab (Birrell Annotated Fig. 5) coupled to the heel cap of the respective shoe (Fig. 7) such that the first panel is configured to be complementary to the heel cap and the pull tab of the respective shoe (Fig. 7); a set of couplers (¶0062; Birrell Fig. 1, #54) coupled to a first face of the first panel (¶0060, also Birrell Fig 1, #10) wherein the set of couplers is configured for selectively coupling to a liner of the respective shoe (¶0060, l. 1-5) such that the first panel is configured to substantially cover an inner surface of the heel cap (¶0041, l. 1-9) wherein the first panel is configured for reducing soiling of the inner surface of the heel cap when in use due to contact with a sock when worn on a foot of a user positioned in the respective shoe, the set of couplers (¶0062, l. 10) comprising at least one of an adhesive layer (Birrell Annotated Fig. 3, #16; also see ¶0062, l. 6-7) and a first element of a hook and loop fastener (Birrell Annotated Fig. 3, #54; also see ¶0062, l. 13); a sheet shaped wherein the first panel is configured for reducing the soiling of the inner surface of the heel cap when in use due to contact with the sock when worn on the foot of the user positioned in the respective shoe; and a second panel shaped complementarily to the first panel (¶0062, l. 5-6; also Birrell Annotated Fig. 3, #50, and Fig. 4, #10b); a second element of the hook and loop fastener coupled to a first side of the second panel (¶0062, l. 12-14; Birrell Annotated Fig. 3, #52); an adhesive film coupled to a second side of the second panel (Birrell Annotated Fig. 3, #14); and a third panel shaped complementarily to the second panel (Birrell Annotated Fig. 3, #18), the third panel being removably couplable to the adhesive film (¶0062, l. 3-4) wherein the third panel is configured for preventing inadvertent adhesion of the adhesive film (¶0062, l. 4, “protective backing”, inferring the backing is there to prevent the adhesive layer from sticking to anything) and such that the third panel is positioned for selectively decoupling from the adhesive film (¶0062, l. 3-4) wherein the adhesive film is configured for adhesively coupling to the liner of the respective shoe (¶0062, l. 3-5; also Birrell Annotated Fig. 3, #18) such that the second element is positioned for selectively coupling to the first element (Birrell Annotated Fig. 3) for removably coupling the first panel to the liner of the respective shoe (¶0062) wherein the first panel is configured for reducing the soiling of the inner surface of the heel cap when in use due to contact with the sock when worn on the foot of the user positioned in the respective shoe.

    PNG
    media_image1.png
    722
    911
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    402
    613
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed May 17, 2021, with respect to the 35 USC 102 rejections of Claims 1-4 and 6-9 and the 35 USC 103 rejections of Claims 5 and 10 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sketch et al. US 20140338224 A1 teaches a multilayer insert for the heel of a shoe
Scholl US 1174619 A teaches a shoe heel retaining grip
Scholl US 1710077 A teaches a heel stocking protector for shoes
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732